13‐4554‐cv  
        Coleman v. City of New York 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 22nd day of September , two thousand 
        and fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, 
                     RICHARD C. WESLEY,  
                                  Circuit Judges, 
                     JOHN F. KEENAN, 
                                  District Judge,* 
                                                       
        ______________________ 
         
        VINCENT COLEMAN, 
         
                                         Plaintiff‐Appellant, 
         
                     ‐v.‐                                              13‐4554‐cv 
         
        CITY OF NEW YORK, POLICE OFFICER MELISSA 
        D. LENTO, POLICE OFFICER MARGARET MERENDINO, 


        *
         The Honorable John F. Keenan, of the United States District Court for the Southern 
        District of New York, sitting by designation.


                                                             1
  
                                Defendants‐Appellees, 
  
 JOHN DOES, A‐F, the names “Doe” being fictitious and  
 intended to represent those supervisors or other decision makers 
 who set or determined the policy, practice or decision for the 
 CITY OF NEW YORK to maliciously and falsely prosecute  
 Plaintiff, SERGEANT KENNETH TINAJERO, 
  
                                Defendants. 
  
  
 FOR APPELLANTS:          MICHAEL P. MANGAN, Mangan Ginsberg, LLP, New 
                          York, NY. 
  
  FOR APPELLEES:          ZACHARY W. CARTER, Corporation Counsel of the 
                          City of New York (Richard Dearing, Kristin M. 
                          Helmers, Janet L. Zaleon, on the brief), New York, NY.  
  
        Appeal from the United States District Court for the Eastern District of 
 New York (Eric N. Vitaliano, Judge). 
  
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED in part and 

VACATED and REMANDED in part.  

       Plaintiff‐Appellant Vincent Coleman appeals from an October 24, 2013 

Memorandum and Order of the United States District Court for the Eastern 

District of New York (Vitaliano, J.) granting summary judgment in favor of all 

Defendants on all claims.  On appeal, Coleman challenges only the grant of 




                                        2
summary judgment on his abuse of process and malicious prosecution claims to 

the City of New York and individual Defendants, Officer Lento and Officer 

Merendino.  We assume the parties’ familiarity with the underlying facts, the 

procedural history, and the issues for review.   

      First, under § 1983, an abuse of process claim in New York “lies against a 

defendant who (1) employs regularly issued legal process to compel performance 

or forbearance of some act (2) with intent to do harm without excuse or 

justification, and (3) in order to obtain a collateral objective that is outside the 

legitimate ends of the process.” Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994); 

accord Savino v. City of New York, 331 F.3d 63, 69‐70 (2d Cir. 2003).   

      Coleman argues that the two officers sought to punish him, and suggests, 

citing Savino, 331 F.3d at 77, that this motive to punish constitutes a “collateral 

objective.” (Pl. Mem. Opp. 14, Dkt. No. 38; Br. at 33).  This interpretation is 

inapposite to Savino, which holds that “it is not sufficient for a plaintiff to allege 

that the defendants were seeking to retaliate against him by pursuing his arrest 

and prosecution.  Instead, he must claim that they aimed to achieve a collateral 

purpose beyond or in addition to his criminal prosecution.” 331 F.3d at 77.  As 

such, retaliation for some offense will not suffice as a collateral motive for the 




                                           3
purposes of an abuse of process claim, and Coleman alleges no alternative 

motive.  The district court thus properly granted summary judgment on the 

abuse of process claim.  

      Second, as to the malicious prosecution claim, the only issue presented on 

appeal is whether the district court correctly found probable cause for Coleman’s 

arrest, thus defeating a claim for malicious prosecution.  Stansbury v. Wertman, 

721 F.3d 84, 94‐95 (2d Cir. 2013) (“[T]he existence of probable cause is a complete 

defense to a claim of malicious prosecution” (quoting Manganiello v. City of New 

York, 612 F.3d 149, 161‐62 (2d Cir. 2010)).  The record, including Coleman’s own 

testimony, establishes that as to two charges—unlawfully fleeing from a police 

officer and obstruction of governmental administration—there indisputably was 

probable cause and thus the district court properly dismissed Coleman’s claims 

of malicious prosecution as to those charges. 

      Summary judgment should not have been granted, however, on the claim 

of malicious prosecution on the charge of assault.  “The question of whether or 

not probable cause existed may be determinable as a matter of law if there is no 

dispute as to the pertinent events and the knowledge of the officers . . . .”  Weyant 

v. Okst, 101 F.3d 845, 852 (2d Cir. 1996).  “Where the question of whether an 




                                          4
arresting officer had probable cause is predominantly factual in nature, as where 

there is a dispute as to the pertinent events, the existence vel non of probable 

cause is to be decided by the jury.”  Murphy v. Lynn, 118 F.3d 938, 947 (2d Cir. 

1997).  We have held that “[a]ssessments of credibility and choices between 

conflicting versions of the events are matters for the jury, not for the court on 

summary judgment.”  Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996).  

      Here, the district court impermissibly assessed the credibility of the 

witnesses in finding that, as a matter of law, probable cause existed to prosecute 

Coleman for assaulting Officer Merendino with his car mirror as he drove off. 

Coleman did not simply deny the claim that his car hit Officer Merendino; rather 

he offered specific testimony contradicting the officers’ version of the events.  

Furthermore, the officers’ testimony about Coleman’s car hitting Officer 

Merendino included several internal inconsistencies, including where on her 

body Officer Merendino was injured and whether Officer Lento was in a position 

to have seen the actual assault—as she testified.  Based on this evidence, if 

Coleman were credited, a reasonable jury could find that the officers did not 

have probable cause to prosecute Coleman on the assault charge. Accordingly, 




                                          5
we vacate the district court’s grant of summary judgment to defendants on 

Coleman’s claim of malicious prosecution on the assault charge.  

      We have considered all of Plaintiff’s remaining arguments and find them 

to be without merit.  For the reasons stated above, the judgment of the district 

court is AFFIRMED in part and VACATED and REMANDED in part.                   

             

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           6